Citation Nr: 1133876	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  02-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury including a lateral meniscectomy prior to January 22, 2002.

2. Entitlement to a rating in excess of 30 percent for residuals of a right knee injury including a lateral meniscectomy since January 22, 2002.
 
   
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from August 1977 to August 1983.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied a rating in excess of 10 percent for residuals of a right knee injury including a lateral meniscectomy. 
 
In March 2004 and December 2005, the Board remanded the Veteran's claim to the RO for further evidentiary development.
 
In an August 2005 rating decision, the RO assigned a 30 percent disability rating for residuals of a right knee injury including a lateral meniscectomy effective January 22, 2002, the date of the receipt of the claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted during the one-year period prior to the date of the claim.  Hence, the issues are as stated on the title page.

In a March 2009 rating decision, the RO granted entitlement to service connection for post-traumatic arthritis of the right knee, and assigned a separate 10 percent disability rating, effective from January 2002.  The Veteran had not perfected an appeal as to this decision and it was not certified for appellate consideration.
 
In November 2009, the Board denied entitlement to a rating in excess of 30 percent for residuals of a right knee injury including a lateral meniscectomy.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In September 2010, the Court granted a joint motion for motion and vacated the November 2009 decision.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 

REMAND
 
The joint motion for remand states that "the Board should have considered whether the [Veteran's] disabilities associated with recurrent subluxation and 'cartilage, semilunar, removal of, symptomatic' should have been rated separately under [Diagnostic Code] 5257 and [Diagnostic Code] 5259."  Joint motion for remand, page 4. The joint motion provides that the "Board erred by failing to consider whether [the Veteran] is entitled to a separate rating under [Diagnostic Code] 5259, in addition to the compensable ratings already in effect."  Id.
 
The joint motion held that:
 
On remand, the Board should consider:
 
1)      Whether part of the symptomatology associated with the Veteran's service-connected right-knee disability is attributable to the right-knee lateral meniscectomy; and 
2)      Whether [the Veteran] may be entitled to a separate compensable rating pursuant to [Diagnostic Code] 5259.
 
Id. at 4.
 
In light of the above and given the passage of time since the last VA examination in February 2009, another VA examination is warranted.
 
Finally, in his January 2002 claim, the Veteran reported receiving treatment at the Johnstown VA outpatient clinic.  The RO has obtained records form that clinic and its parent facility, Altoona VA Medical Center, but only from January 2002 to April 2006.  The RO must obtain from the Altoona VA Medical Center and the Johnstown VA outpatient clinic all records dated from January 2001 (i.e., one year prior to the date of the claim) to January 2002, and all records dating since April 2006.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Appeals Management Center should obtain any treatment records from the Altoona VA Medical Center and the Johnstown VA outpatient clinic dated from January 2001 to January 2002, and all records dating since April 2006.  Any new records obtained should be associated with the Veteran's claims folder.  Duplicate records should not be added to the claims file.  If the Appeals Management Center cannot locate any identified Federal record, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a right knee injury including a lateral meniscectomy.  To the extent possible, the examiner should note what part of the symptomatology associated with the Veteran's service-connected right-knee disability is attributable to the right-knee lateral meniscectomy as opposed to the right-knee degenerative joint disease.  The examiner should indicate, to the extent possible, whether any current lateral instability and/or recurrent subluxation are attributable to the right-knee lateral meniscectomy.  If the examiner is unable to do so the reasons why must be explained.  A complete rationale for any opinion offered must be provided.  
 
3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010). 
 
4.  After the development requested, the Appeals Management Center should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the Appeals Management Center must implement corrective procedures at once.
 
5.  Thereafter, the Appeals Management Center must readjudicate the claims of entitlement to a rating in excess of 10 percent for residuals of a right knee injury including a lateral meniscectomy prior to January 22, 2002; and entitlement to a rating in excess of 30 percent for residuals of a right knee injury including a lateral meniscectomy since January 22, 2002.  The RO must specifically document their consideration of the question whether the Veteran is entitled to a separate compensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


